COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       In the Interest of K.P.M., a child

Appellate case number:     01-17-00327-CV

Trial court case number: 2016-16344

Trial court:               310th District Court of Harris County

        Appellant is appealing the trial court’s order terminating her parental rights, signed on
April 4, 2017. An appeal from a final order of termination is an accelerated appeal and the
notice of appeal must be filed within 20 days from the date the trial court’s order is signed. See
In re K.A.F., 160 S.W.3d 923, 924 (Tex. 2005); see also TEX. R. APP. P. 26.1(b).
       The notice of appeal was filed on April 26, 2017, which is not within the 20-day time
period for filing the notice of appeal in an accelerated appeal. See TEX. R. APP. P. 26.1(b).
However, when the notice of appeal is filed after the deadline but within 15 days after the
deadline for filing the notice of appeal, a motion for extension is implied. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant’s notice of appeal was filed within this 15-
day period, but she must offer a reasonable explanation for failing to file the notice of appeal in a
timely manner. See TEX. R. APP. P. 10.5(b)(1)(C), 26.3; Jones v. City of Houston, 976 S.W.2d
676, 677 (Tex. 1998).
       An order requesting counsel to provide a reasonable explanation for the untimely filing of
the notice of appeal issued on June 22, 2017, and counsel has not responded to that order.
Accordingly, unless, within 36 hours of the date of this notice, you respond in writing,
providing a reasonable explanation for untimely filing the notice of appeal, your appeal
will be dismissed. See TEX. R. APP. P. 42.3(a), (c). You must respond in writing even if you
have previously claimed your notice of appeal was timely filed. If counsel no longer represents
appellant, counsel must immediately notify this Court.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court


Date: August 7, 2017